Citation Nr: 1541915	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-13 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of death pension benefits in the amount of $34,175.85, to include whether the debt was properly created.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.  The Veteran died in 2004, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 determination issued by the Committee on Waivers and Compromises (COWC) at the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that, although the appellant lives in Illinois, pension awards from that RO are processed at the Milwaukee Pension Management Center (PMC).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2014, the COWC considered and denied the appellant's claim for a waiver of the overpayment of death pension benefits for the period of February 1, 2009 to September 30, 2013.  The Board notes that the record does not provide a clear description of the appellant's sources and amounts of income that resulted in the calculated overpayment.  The Board further notes that in a statement, received from the appellant by the RO in November 2012, the appellant asserted that certain amounts used by VA in calculating her income in 2009 and thereafter should not be considered as (countable) income.  

As the validity of the debt has been questioned and the validity of the debt is part-and-parcel of whether a waiver of overpayment should be granted, a determination on validity of amount of the debt must be adjudicated first.  See Schaper v. Derwinski, 1 Vet. App. 430, 433-34 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 [holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered].  Consequently, the appellant's claim must be remanded to the AOJ for an adjudication of the validity of the debt.    

The Board notes that in September 2014, the appellant submitted a substantive appeal with new relevant evidence attached.  She provided an updated financial status report (FSR), which is substantially different than the prior FSR she submitted in November 2013.  On remand the AOJ will have the opportunity to review this new evidence.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the validity of the debt and provide an accounting as to how it was calculated.   
 
2.  If the benefit sought is not fully granted, the AOJ should issue a supplemental statement of the case (SSOC) that addresses any remaining questions as to the validity of the debt and waiver of overpayment.  The case should than be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




